Name: 2002/744/EC: Commission Decision of 5 September 2002 setting out the arrangements for Community comparative trials and tests on propagating material of ornamental plants under Council Directive 98/56/EC (Text with EEA relevance) (notified under document number C(2002) 3300)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  research and intellectual property;  natural and applied sciences;  environmental policy;  technology and technical regulations;  agricultural policy
 Date Published: 2002-09-07

 Avis juridique important|32002D07442002/744/EC: Commission Decision of 5 September 2002 setting out the arrangements for Community comparative trials and tests on propagating material of ornamental plants under Council Directive 98/56/EC (Text with EEA relevance) (notified under document number C(2002) 3300) Official Journal L 240 , 07/09/2002 P. 0063 - 0064Commission Decisionof 5 September 2002setting out the arrangements for Community comparative trials and tests on propagating material of ornamental plants under Council Directive 98/56/EC(notified under document number C(2002) 3300)(Text with EEA relevance)(2002/744/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants(1), and in particular Article 14(2) and (4) thereof,Whereas:(1) Directive 98/56/EC provides for the necessary arrangements to be made by the Commission for Community comparative trials and tests of propagating material.(2) Adequate representation of the samples included in the trials and tests should be ensured, at least for certain selected plants.(3) Member States should participate in the Community comparative trials and tests, in so far as seeds of the plants concerned are usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn therefrom.(4) The technical arrangements for the carrying out of the trials and tests have been made within the Standing Committee for Propagating Materials of Ornamental Plants.(5) Community comparative trials and tests should be carried out from 2002 to 2005 on propagating material harvested in 2002, and the details of such trials and tests should also be set out.(6) For Community comparative trials and tests lasting more than one year, the parts of the trials and tests following the first year should be authorised by the Commission without further reference to the Standing Committee on Propagating Material of Ornamental Plants, on condition that the necessary appropriations are available.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material of Ornamental Plants,HAS ADOPTED THIS DECISION:Article 1Community comparative trials and tests shall be carried out from 2002 to 2005 on propagating material of the plants listed in the Annex.The maximum cost for the trials and tests for 2002 and 2003 shall be as set out in the Annex.The details of the trials and tests are set out in the Annex.Article 2All Member States shall participate in the Community comparative trials and tests in so far as seeds and propagating material of the plants listed in the Annex are usually reproduced or marketed in their territories.Article 3Subject to budgetary availability, the Commission may decide to continue the trials and tests set out in the Annex in 2004 and 2005.The maximum cost of a trial or test continued on this basis shall not exceed the amount specified in the Annex.Article 4This Decision is addressed to the Member States.Done at Brussels, 5 September 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 226, 13.8.1998, p. 16.ANNEXTrials and tests to be carried out in 2002>TABLE>Trials and tests to be carried out in 2003>TABLE>Trials and tests to be carried out in 2004>TABLE>Trials and tests to be carried out in 2005>TABLE>